                                                                            September 14, 2020
By ECF

The Honorable Richard J. Sullivan
United States Circuit Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, New York 10007

                               Notice of Supplemental Authority

           United States v. Jawad Amir Musa (f/k/a Leroy Moses), 90-cr-863 (RJS)

Dear Judge Sullivan:

       Recently, Judge Edward J. Davila in the Northern District of California granted a
sentence reduction under 18 U.S.C. § 3582(c) based, in part, on the defendant’s lengthy
mandatory minimum sentence, which is a central ground for relief in the Motion for
Compassionate Release that is currently pending before Your Honor. See United States v. Jones,
No. 94-CR-20079-EJD-1, 2020 WL 5359636 (N.D. Cal. Aug. 27, 2020).

        Judge Davila first determined that the court had authority under § 3582(c)(1)(A) to
“consider any relevant circumstances” beyond the first three enumerated in the guidelines, thus
“reject[ing] the Government’s reading” of the statute and policy statement. Id. at *3–4. In doing
so, the court reasoned that “‘the listing of examples of extraordinary and compelling reasons in
the Policy Statements § 1B1.13 and Application notes is not, by its language exclusive.’ . . . The
Application Notes state that ‘extraordinary and compelling reasons exist under any of the
circumstances set forth below’; they do not state that extraordinary and compelling reasons exist
only under the circumstances described.” Id. at *4 (citation omitted). The court further
concluded that “consideration of other relevant factors is not inconsistent with the plain terms of
the Sentencing Commission’s policy statement, even if it remains binding in full.” Id.

         The court then went on to hold that Mr. Jones’s case presented extraordinary and
compelling reasons warranting a sentence reduction in part because of two significant changes in
the law since he was sentenced in 1995: (1) changes to mandatory stacking of convictions under
18 U.S.C. § 924(c) and (2) Booker’s declaration that the sentencing guidelines were advisory, not
mandatory. See id. at *6–7. Specifically, Judge Davila noted that United States v. Deal required
Jones to receive a 25-year consecutive prison sentence, but that Congress—with the First Step
Act—explicitly overrode Deal by statute because stacking resulted in “overly severe sentences”
for defendants like Jones. Id. at *6 (internal quotation marks omitted). It went on to note that
Jones was sentenced under a mandatory guidelines regime that the Supreme Court later
determined was unconstitutional. Id. at *7. For these reasons, the court joined the “many other
district courts that have granted compassionate release to similarly situated defendants,” noting
that “the very purpose of § 3582(c)(1) is to permit sentence reductions in situations where no
Hon. Richard J. Sullivan                   -2-                        September 14, 2020

specific statute affords a defendant relief but ‘extraordinary and compelling reasons’
nevertheless call for such a reduction.” Id. at *7–8.

       Finally, Judge Davila found that Mr. Jones’s extensive rehabilitation during his 25 years
in prison—including Mr. Jones’s educational and work achievements—combined with the
extraordinary and compelling reasons mentioned above, warranted a reduction in sentence. Id. at
*10–11. The court granted Mr. Jones’s motion for compassionate release and reduced his
sentence by 15 months, which was sufficient to facilitate his immediate release. Id. at *12.

       Because this decision bears directly on the Court’s authority to grant the relief sought by
our pending motion pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), Dkt. No. 303, we attach hereto the
decision in Jones.


                                                    Respectfully submitted,

                                                    /s/ John Gleeson
                                                    John Gleeson
                                                    jgleeson@debevoise.com
                                                    919 Third Avenue
                                                    New York, New York 10022
                                                    (212) 909-6000
                                                    Counsel to Jawad Amir Musa

Enclosure
cc:   Danielle Sassoon, Assistant United States Attorney (via ECF)
Footnotes
1     Mr. Jones is to serve five years of supervised release as to Counts 1, 2, 3, 4, and 5, to run concurrently with each other
      and with three years each as to Counts 6 and 10, to run concurrently with each other and with the total term imposed on
      Counts 1, 2, 3, 4, and 5, for a total term of supervised release of five years. Dkt. No. 73-4 at 4.
2     Accounting only for the reduction of the mandatory minimum on his second § 924(c) charge from 20 years to 5 years.
3     The recommendation was made by Probation Officer Jacinta Hoving, in a letter to the Court dated July 2, 2020.


End of Document                                                     © 2020 Thomson Reuters. No claim to original U.S.
                                                                                                Government Works.
